DISMISS; Opinion Filed December 1, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01764-CV

               PAIN CONTROL INSTITUTE, INC., Appellant
                               V.
    ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY, Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-13599

                            MEMORANDUM OPINION
                         Before Justices FitzGerald, Evans, and Brown
                                   Opinion by Justice Evans
       Before the Court is appellant’s motion to dismiss the appeal. Appellant has informed the

Court that it no longer wishes to pursue the appeal. Accordingly, we grant appellant’s motion

and dismiss the appeal. See TEX. R. APP. P.42.1(a)(1).




                                                  / David Evans/
                                                  DAVID EVANS
131764F.P05                                       JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

PAIN CONTROL INSTITUTE, INC.,                      On Appeal from the 298th Judicial District
Appellant                                          Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-12-13599
No. 05-13-01764-CV        V.                       Opinion delivered by Justice Evans, Justices
                                                   FitzGerald and Brown participating.
ALLSTATE PROPERTY AND
CASUALTY INSURANCE COMPANY,
Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee Allstate Property and Casualty Insurance Company
recover its costs of this appeal from appellant Pain Control Institute, Inc.


Judgment entered this 1st day of December, 2014.




                                             –2–